 

Exhibit 10.2

 



G U A R A N T E E

 

FOR VALUE RECEIVED, and in consideration for, and as an inducement to RIVER
RIDGE LIMITED PARTNERSHIP (the “Landlord”) to make the foregoing lease (the
“Lease”) with CORBUS PHARMACEUTICALS, INC. (the “Tenant”), the undersigned,
CORBUS PHARMACEUTICALS HOLDINGS, INC., a Delaware corporation (the “Guarantor”),
unconditionally guarantees the full performance and observance of all the
covenants, conditions and agreements therein provided to be performed and
observed by the Tenant, the Tenant’s successors and assigns, and expressly
agrees that the validity of this agreement and the obligations of the Guarantor
shall in no wise be terminated, affected or impaired by reason of the granting
by the Landlord of any indulgences to the Tenant or by reason of the assertion
by the Landlord against the Tenant of any of the rights or remedies reserved to
the Landlord pursuant to the provisions of the Lease or by the relief of the
Tenant from any of the Tenant’s obligations under the Lease by operation of law
or otherwise (including, but without limitation, the rejection of the Lease in
connection with proceedings under the bankruptcy laws now or hereafter enacted);
the Guarantor hereby waiving all suretyship defenses. The obligations of the
Guarantor include the payment to Landlord of any monies payable by Tenant under
any provisions of the Lease, at law, or in equity, including, without
limitation, any monies payable by virtue of the breach of any warranty, the
grant of any indemnity or by virtue of any other covenant of Tenant under the
Lease.

 

The Guarantor further covenants and agrees that this Guarantee shall remain and
continue in full force and effect as to any renewal, modification or extension
of the Lease, whether or not the Guarantor shall have received any notice of or
consented to such renewal, modification or extension. The Guarantor further
agrees that its liability under this Guarantee shall be primary (and that the
heading of this instrument and the use of the word “guarantee(s)” shall not be
interpreted to limit the aforesaid primary obligations of the Guarantor), and
that in any right of action which shall accrue to the Landlord under the Lease,
the Landlord may, at its option, proceed against the Guarantor, any other
guarantor, and the Tenant, jointly or severally, and may proceed against the
Guarantor without having commenced any action against or having obtained any
judgment against the Tenant or any other guarantor. The Guarantor irrevocably
waives any and all rights the Guarantor may have at any time (whether arising
directly or indirectly, by operation of law or by contract or otherwise) to
assert any claim against the Tenant on account of payments made under this
Guarantee, including, without limitation, any and all rights of or claim for
subrogation, contribution, reimbursement, exoneration and indemnity, and further
waives any benefit of and any right to participate in any security deposit or
other collateral which may be held by the Landlord; and the Guarantor will not
claim any set-off or counterclaim against the Tenant in respect of any liability
the Guarantor may have to the Tenant. The Guarantor further represents to the
Landlord as an inducement for it to make the Lease, that the Guarantor owns all
of the entire outstanding capital stock of the Tenant, that the execution and
delivery of this Guarantee is not in contravention of its charter or by-laws or
applicable state laws, and has been duly authorized by its Board of Directors.

 

It is agreed that the failure of the Landlord to insist in any one or more
instances upon a strict performance or observance of any of the terms,
provisions or covenants of the Lease or to exercise any right therein contained
shall not be construed or deemed to be a waiver or relinquishment for the future
of such term, provision, covenant or right, but the same shall continue and
remain in full force and effect. Receipt by the Landlord of rent with knowledge
of the breach of any provision of the Lease shall not be deemed a waiver of such
breach.

 

  Guarantee-1 

  

 

No subletting, assignment or other transfer of the Lease, or any interest
therein, shall operate to extinguish or diminish the liability of the Guarantor
under this Guarantee; and wherever reference is made to the liability of the
Tenant named in the Lease, such reference shall be deemed likewise to refer to
the Guarantor.

 

All payments becoming due under this Guarantee, including, without limitation,
costs of collection, and not paid when due shall bear interest from the
applicable due date until received by the Landlord at the interest rate set
forth in the Lease.

 

It is further agreed that all of the terms and provisions hereof shall inure to
the benefit of the heirs, executors, administrators and assigns of the Landlord,
and shall be binding upon the successors and assigns of the Guarantor.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed in
its corporate name by its duly authorized representative, and its corporate seal
to be affixed hereto this 21st day of August, 2017.

 

Attest:   CORBUS PAHRAMACEUTICALS HOLDINGS, INC.         Sean Moran   By: /s/
Sean Moran Secretary   Name: Sean Moran     Title: Chief Financial Officer    
Hereunto duly authorized

 

  Guarantee-2 

  

 

